Citation Nr: 1242259	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  12-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date prior to December 11, 2008 for the grant of service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent  for service-connected bilateral hearing loss prior to October 17, 2011 and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran indicated on his VA Form 9 that he was only appealing the issue of an effective date prior to October 17, 2011 for the 40 percent rating.  However, this issue as stated effectively encompasses the claim of an effective date prior to December 11, 2008 for the grant of service connection.  Further, both the Veteran and his representative submitted arguments with respect to the effective date for service connection after the VA Form 9 was submitted.  Therefore, the Board has assumed jurisdiction over that issue in addition to the initial rating claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran filed a claim of service connection for bilateral hearing loss that was received by the RO on December 11, 2008; there is no earlier claim of service connection for bilateral hearing loss.

2. Prior to October 17, 2011, service-connected bilateral hearing loss was manifested by Level V hearing acuity in the right ear and Level IX hearing acuity in the left ear.

3. From October 17, 2011, service-connected bilateral hearing loss is manifested by Level V hearing acuity in the right ear and Level XI hearing acuity in the left ear.

CONCLUSIONS OF LAW

1. The criteria for an effective date prior to December 11, 2008 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 40 percent, but no greater, have been met from December 11, 2008 to October 17, 2011 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2012).

3. The criteria for an initial rating in excess of 40 percent for service-connected bilateral hearing loss have not been met from October 17, 2011 forward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in March 2009, prior to the initial unfavorable AOJ decision issued in September 2010.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  Additionally, this letter advised the Veteran of how to substantiate disability ratings and effective dates.  Therefore, the Board determines that the Veteran received all necessary VCAA notice prior to the initial adjudication of the claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records,  and the reports of August 2009 and October 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.  
 
With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The Board acknowledges the Veteran's argument that the August 2009 VA examination is not representative of his hearing acuity, because the examiner's findings disagreed with the severity of hearing loss as diagnosed by previous audiologists and because of the examiner's opinion as to the etiology of the hearing loss in each ear.  However, no other evidence suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file, that were not representative of the Veteran's symptomatology or that were based on faulty clinical evaluations.  Further, an examiner's opinion as to etiology does not invalidate the clinical findings from audiometric testing or establish that the examiner incorrectly performed audiometric testing.  Therefore, the Board finds the VA examination reports in this case adequate for rating purposes so that another VA examination need not be scheduled.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Effective Date

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  When an award of service connection is granted based upon new and material evidence received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.  

The Veteran first filed a claim for service connection for bilateral hearing loss that was received by the RO on December 11, 2008.  There are no documents of record dated prior to this claim that could be construed as a claim for service connection for bilateral hearing loss.  This claim was the first claim filed by the Veteran, and except for service treatment records and other service-related documents, there are no documents of record dated prior to this claim. 

The Veteran argues that he submitted his claim to his representative on December 3, 2008, the same date as a VA audiological examination.  While this may be true, the date of claim is determined by the date the claim is received by the RO, which in this case was December 11, 2008.  

In light of these facts, an effective date prior to December 11, 2008 is not supported by the record.  As reflected by the above, the Veteran's first and only claim for service connection for bilateral hearing loss was received as of that date.  The Board acknowledges the Veteran's arguments with regard to when he took action to file his claim; however, determination of the appropriate effective date for a grant of service connection is dependent solely on the filing of claims by the Veteran and adjudication of those claims by VA.  The date of onset of the disability in question is immaterial to the effective date for the grant of service connection.  Therefore, an effective date prior to December 11, 2008 for the grant of entitlement to service connection for bilateral hearing loss is denied.   

III. Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that in a rating decision issued in September 2009, service connection was granted for the right ear hearing loss only and a noncompensable evaluation assigned.  In the September 2010 rating decision, service connection was granted for the left ear hearing loss and a 10 percent rating was assigned for bilateral hearing loss.  The 10 percent rating was assigned from December 11, 2008 to October 17, 2011 and a 40 percent rating was assigned thereafter.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).  The Veteran contends that the severity of his hearing loss warrants a higher rating than that assigned; in particular, he argues that the 40 percent rating is warranted throughout the appeal period.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2012).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  

The results of the pure tone audiometry test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990

The initial 10 percent rating assigned was based on audiological testing at an August 2009 VA examination, and the rating was increased to 40 percent due to the findings at an October 2011 VA examination.  There are four additional audiograms of record, one VA and three private, which precede the filing of the Veteran's claim and which include a VA examination dated on December 3, 2008, eight days before the Veteran's claim was received by VA.  Additionally, the Veteran has submitted letters from various private audiologists discussing his hearing impairment and test results.

The Veteran's claim was received on December 11, 2008.  There were two VA examinations conducted during the appeal period.  The audiological findings at the August 2009 VA examination were pure tone thresholds as follows: 







HERTZ




1000
2000
3000
4000
RIGHT

10
50
55
70
LEFT

70
70
75
80

The average decibel loss was 46 decibels in the right ear and 74 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 64 percent in the left ear.

On the October 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
60
75
LEFT

75
80
75
85

The average decibel loss was 52 decibels in the right ear and 79 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 0 percent in the left ear.  

Based on the above findings, using Table VI, the Veteran had Level II hearing acuity in the right ear and Level VII hearing acuity in the left ear in August 2009, which warrants an initial 10 percent rating.  In October 2011, he had Level V hearing acuity in the right ear and Level XI hearing acuity in the left ear, which warrants an initial 40 percent rating.  

The Board observes that since the Veteran's pure tone thresholds in all four frequencies is 70 decibels or above in the left ear, an exceptional pattern warranting consideration of Table VIA.  38 C.F.R. § 4.86(a).  However, the application of Table VIA results in Level VII hearing acuity in the left ear in August 2009 and October 2011, which in conjunction with the Level II and Level V hearing acuity in the right ear, still supports a 10 percent rating in August 2009, but only a 30 percent rating in October 2011.  Thus, applying Table VIA does not benefit the Veteran, and the Veteran's level of hearing acuity is best determined by use of Table VI.

The Board noted upon reviewing the record that the findings at the December 2008 VA audiological examination performed just a week prior to the Veteran's filing his claim yielded results that suggested a greater loss of hearing than demonstrated in August 2009.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
50
70
75
LEFT

70
70
70
80

The average decibel loss was 52 decibels in the right ear and 72 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 40 percent in the left ear.  Using Table VI, these findings indicated Level V hearing acuity in the right ear and Level IX hearing acuity in the left ear, which would support a 40 percent rating.  The Board notes that applying Table VIA would yield only a 10 percent rating. 

Thus, the results using Table VI, when considered in conjunction with the August 2009 and October 2011 VA examinations, suggested that the Veteran's hearing underwent an improvement between December 2008 and August 2009, which the Board found unlikely.  Further, the Board is required to interpret private audiological evidence and to seek clarification of the evidence, and the pure tone thresholds from January 2002, June 2005, and July 2007 private audiological evaluations show an overall increase in pure tone thresholds, and hence, a decrease in hearing acuity over time.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2010); see Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Due to these facts, the Board requested an opinion from an otologist within the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2012).  This opinion was received in September 2012.  

The specialist was asked to review the claims file and to interpret all available audiograms, including to the extent possible, determining the method used to test speech discrimination.  Then, he was to opine as to the accuracy of the August 2009 VA examination results.  The specialist's response reflects review of the claims file in detail including the results of all six audiological evaluations from both private and VA providers.  He stated that the pure tone thresholds found in August 2009 and October 2011 are more likely than not reliable and valid and representative of the Veteran's hearing at that time the examination was performed.  He indicated also that the August 2009 thresholds were relatively consistent with the January 2002 thresholds and with the October 2011 thresholds.  

The Board notes that the specialist also observed that there was a significant difference between speech understanding in the left ear at the two examinations, 64 percent in August 2009 vs. 0 percent in October 2011.  The specialist reported that depending on the output limitations of the audiometer used in the 2011 testing, the 0 percent speech discrimination is not at least as likely as not reliable.  He further stated that this may underestimate the true speech discrimination because the limits of the audiometer had been reached and the presentation level of the test stimuli was insufficient relative to the degree of loss.  The specialist indicated that best practices for C&P hearing examinations state that the presentation levels should not exceed 105 decibels.  He related that the limitations of the audiometer was also true of the results at the August 2011 private evaluation discussed in a September 2011 letter from AJM, but stated that speech discrimination could not be compared between the private and VA evaluations because the type of word list and presentation level at the private evaluations is unknown.  The specialist concluded by saying that it is common to perform speech discrimination via monitored live voice (MLV) as opposed to CD presentation which is mandatory at VAMC.  

Unfortunately, while the specialist's statement relating the August 2009 audiometric results with the results in January 2002 and September 2011 seems to be an attempt to express consistency of the Veteran's hearing acuity test results across time, the exact meaning is unclear to the Board.  Further, even though the specialist's report clearly indicates awareness of the multiple other audiological tests between January 2002 and August 2009, the Board is uncertain how the examiner evaluated these results in forming the opinion.  Thus, even though the specialist responded to the Board's question as to whether the Veteran's August 2009 VA examination results were an accurate representation of his hearing loss at that time, when considered in conjunction with the entirety of the record, the rationale is lacking.  Therefore, the Board determines that the September 2012 VA opinion with respect to the accuracy of the August 2009 VA examination results is inadequate.  Barr, 21 Vet. App. at 312.  With respect to the speech discrimination scores, the Board observes that the most significant difference in the Veteran's hearing results across time occurs in the left ear speech recognition.  The Board notes that private audiometric results dated in January 2002, June 2005, and July 2007 yielded speech discrimination scores of 48 percent, 12 percent, and 36 percent, respectively, while pure tone thresholds increased significantly between January 2002 and June 2005 and then held fairly steady in the 70 to 80 decibel range.  

Considering the findings upon audiological evaluation and the discussion by the VHA specialist in this regard, application of Table VIA would seem most appropriate to this Veteran's service-connected disability, in particular to the left ear.  However, to reiterate, Table VIA yields no change in August 2009 and a lower rating in October 2011.  As indicated by the regulations, the use of Table VIA in cases of exceptional patterns of hearing loss is discretionary unless the VA examiner certifies that speech discrimination scores are not reliable.  38 C.F.R. 
§ 4.86.  Neither the August 2009 nor October 2011 VA examiner certified that the Veteran's speech discrimination scores should not be used.  Therefore, the Board must apply the Table that most benefits the Veteran which is Table VI.  Id.  The results of doing so are that a 10 percent rating is warranted in August 2009 and a 40 percent rating is warranted in October 2011.   

Nevertheless, the Board cannot ignore the findings at the December 2008 VA audiological evaluation.  As argued by the Veteran, the results at that VA evaluation support a 40 percent rating.  The Board observes that the pure tone thresholds in the right ear reflect the same average decibel loss of 52 percent and speech discrimination score of 72 percent as found in October 2011.  The left ear pure tone thresholds are lower with an average of 72 decibels as opposed to 79 percent and speech discrimination was better at 40 percent as opposed to 0 percent.  Nevertheless, these results still support a 40 percent rating.  Thus, the Board concludes that the December 2008 VA audiological results are consistent with the October 2011 results.  Further, the December 2008 results are consistent with the overall worsening of the Veteran's pure tone thresholds since January 2002.  Moreover, given the inadequacy of the VHA opinion, the Board has no competent evidence that the August 2009 VA examination is more representative of the Veteran's hearing acuity at the beginning of the appeal period than the December 2008 audiometric results.  

The Board notes that the December 2008 audiogram clearly states that MLV was used to test speech discrimination, which is against the VAMC required testing procedures using a recording, as noted by both the VHA specialist and the October 2011 VA examiner.  However, the December 2008 audiological report also states that a Maryland CNC test was used, which to the Board's knowledge, is a test administered through a CD recording.  Additionally, VA regulations require only that a Maryland CNC test be used.  38 C.F.R. § 4.85.  Therefore, the Board affords the benefit of the doubt to the Veteran and find that the speech discrimination test was performed properly using the Maryland CNC material and a CD recording for presentation.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert, 1 Vet. App. at 49.  Given these facts, the Board determines that the evidence in favor of and against an initial rating in excess of 10 percent prior to October 17, 2011 is in equipoise.  Therefore, again affording the benefit of the doubt to the Veteran, the Board determines that a 40 percent rating is warranted prior to October 17, 2011.  Id.     

However, an initial rating in excess of 40 percent is not warranted at any time during the appeal period.  The Board observes that the Veteran offers no arguments in this regard, and as discussed above, his audiometric testing results at the December 2008 VA audiological evaluation and October 2011 VA examination do not support an initial rating in excess of 40 percent.  There are no audiometric test results from the appeal period that suggest a higher rating.  Accordingly, the Board finds that a preponderance of the evidence is against an initial rating in excess of 40 percent for the entire appeal period. 
  
Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  Service-connected bilateral hearing loss is evaluated under the schedular criteria, which the Board has found to specifically contemplate the level of occupational and social impairment caused by this disability.  §§ 4.85, 4.86, Diagnostic Code 6100 (2012).  The Veteran's service-connected bilateral hearing loss is manifested Level V hearing acuity in the right ear and Level IX hearing acuity in the left ear prior to October 17, 2011 and by Level V hearing acuity in the right ear and Level XI hearing acuity in the left ear after that date.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 40 percent disability rating assigned throughout the appeal period.  Evaluations in excess of that assigned are provided for certain manifestations of bilateral hearing loss that are not present in this case.  The criteria for the 40 percent rating assigned by the RO reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See §§ 4.85, 4.86, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and nothing suggests he is not employed due solely to his service-connected bilateral hearing loss.  Therefore, further contemplation of a TDIU rating in this case is not necessary.







                                                                            (CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to December 11, 2008 for the grant of service connection for bilateral hearing loss is denied. 

An initial rating of 40 percent, but no greater, for service-connected bilateral hearing loss is granted prior to October 17, 2011. 

An initial rating in excess of 40 percent for service-connected bilateral hearing loss is denied from October 17, 2011 forward.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


